On appeal by two of three defendants from an order denying their motion for an order changing the place of trial from the county of Kings to the county of Sullivan, order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten *835dollars costs. Upon'the record, appellants are entitled to the change of the place of trial of this ease from. Kings county to Sullivan county. (Mencke v. Goldberg, 208 App. Div. 820; Veeldorano v. Union Railway Co., 183 id. 575; Kramer v. Harder Mfg. Corporation, 218 id. 745; Jacina v. Lemmi. 155 id, 397, 399.) Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.